                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


NINA RODGERS                                                              PLAINTIFF

V.                                        4:18CV00314 JM

NORTH LITTLE ROCK SCHOOL
DISTRICT, et al                                                           DEFENDANTS




                                         JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendants and against the Plaintiff.

       IT IS SO ORDERED this 7th day of May, 2019.

                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
